14 N.Y.3d 825 (2010)
In the Matter of LARRY TT. JAMES CONWAY, as Superintendent of Attica Correctional Facility, et al., Respondents;
LARRY TT., Appellant. (Proceeding No. 1.)
In the Matter of STATE OF NEW YORK, Respondent,
v.
LARRY TT., Appellant. (Proceeding No. 2.)
Mo. No. 2010-103.
Court of Appeals of New York.
Submitted January 19, 2010.
Decided April 6, 2010.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed the denial of appellant's motion to dismiss the Mental Hygiene Law article 10 proceeding, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.